1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00063-SAB
                                                      )
9                                                     )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
10   SHIKEB SADDOZAI,                                     RELIEF FROM THE ELECTRONIC FILING
                                                      )   PROCEDURES
11                                                    )
                                                      )   [ECF No. 1]
12                                                    )
                                                      )
13                                                    )
14          On August 5, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at the California Correctional Institution (“CCI”) in Tehachapi.
16          On August 14, 2019, the Court served a copy of Mr. Saddozai’s documentation on Supervising
17   Deputy Attorney General Christopher Becker and directed Mr. Becker to file a response to within
18   seven days.
19          On August 21, 2019, Deputy Attorney General, Joanna Hood, submitted the declaration of
20   Litigation Coordinator at CCI, M. Dailo, who declares, in pertinent part, as follows:
21          At the request of the [Office of the Attorney General], I met with inmate Saddozai on August
            16, 2019. At that time, I gave inmate Saddozai a copy of his notice and all of the attached
22          proposed filings (ECF No. 1), as well as the Court’s order (ECF No. 2). I also gave inmate
23          Saddozai a copy of Eastern District of California’s instructions for filing a complaint using the
            electronic case filing system. At that time, I offered to facilitate the electronic filing of inmate
24          Saddozai’s complaint, but informed him that the 184 pages (the notice and its attached
            proposed filings) far exceeded the Court’s rules governing electronic filing.
25
26          I met with inmate Saddozai against on August 21, 2019, to follow up with him regarding
            electronically filing his complaint. I brought Plaintiff’s complaint (ECF NO. 1 at 13-19 (7
27          pages) and his application to proceed in forma pauperis (ECF No. 1 at 20-23) (4 pages), both
            of which fall within the electronic filing rules set forth in this Court’s August 14, 2019 order
28          (ECF No. 2). I offered the documents to inmate Saddozai and informed him that he library
                                                          1
1           was presently open, and he could electronically file his documents there. However, inmate
            Saddozai declined, stating that his complaint had already been accepted by the Court. I
2           explained that the complaint had not been accepted, and reminded him of the Court’s order that
            I provided to him on August 16, 2019. Inmate Saddozai declined to accept the complaint or
3
            the in forma pauperis application, and instead insisted that he did not need to electronically file
4           these documents.

5    (Declaration of M. Dailo, ¶¶ 3-4.)
6           As Plaintiff is incarcerated at CCI, he is subject to the Standing Order in Re: Procedural Rules
7    for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CCI. Pursuant to the
8    standing order, which applies to initial filings: (1) new complaints are subject to e-filing and they may
9    not exceed twenty-five pages in length; and (2) motions seeking relief from the standing order,
10   motions for emergency relief, or motions to increase the page limit shall be no more than fifteen (15)
11   pages. As a California Department of Corrections and Rehabilitation participating facility, no initial
12   documents are accepted for filing by the Clerk of Court unless done pursuant to the standing order or
13   the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
14          Based on the evidence before the Court, Mr. Saddozai has not complied with the requirement
15   to request to electronically file his complaint with the Court. There is no basis for Court intervention
16   and Mr. Saddozai must comply with the normal procedures pursuant to the Court’s Standing Order to
17   have his complaint e-filed with this Court. In the interest of justice, the Court will return all
18   documentation submitted to the Court, including the form complaint to Mr. Saddozai for purposes of
19   re-filing in compliance with the Court’s Standing Order, along with a blank application to proceed in
20   forma pauperis or pay the $400.00 filing fee. No case will be filed unless and until Plaintiff utilizing
21   the e-filing system at CCI.
22          Accordingly, it is HEREBY ORDERED that:
23          1.      Plaintiff’s request to be exempt from the electronic filing requirement is DENIED;
24          2.      Plaintiff must comply with the Court’s Standing Order to have his complaint
25                  electronically filed by this Court and the failure to do so will result in return of the
26                  complaint as not filed;
27          3.      The Clerk of Court shall send Plaintiff a blank application to proceed in forma pauperis
28                  by a prisoner; and
                                                          2
1             4.      The Clerk of Court is directed to return all documentation stamp received by the Court

2                     on August 5, 2019 (ECF No. 1).

3
4    IT IS SO ORDERED.

5    Dated:        August 23, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
